              Case 1:20-cr-00470-PKC Document 38 Filed 07/09/21 Page 1 of 1




                                                              July 9, 2021

Hon. Kevin P. Castel                             Application Granted.
United States District Judge                     SO ORDERED.
Southern District of New York                    Dated: 7/9/2021
500 Pearl Street
New York, NY 10007
Via ECF

                            Re: United States v. Kenneth Wynder, 20 Cr. 470 (KPC)

Dear Judge Castel:

      [ Please accept this letter as an application to travel, on behalf of my client Steven Whittick.
Mr. Whittick seeks permission to travel to the State of Florida between August 25th 2021, and
September 2nd, 2021 for social reasons.\]]]If so permitted, he will be staying at an address provided to
Probation Officer, Chelsea Deyo, which is contained on the Travel Application Approval Form.
Said form was previously completed by Mr. Whittick and presented to Ms. Deyo. It will be made
available to your Honor, should the Court wish to review same.

       Neither the Government nor the Probation Office objects to this application. If this is
agreeable, may I impose upon Your Honor to “so order” this letter and have Chambers publish it
via ECF.

         Thank you for your consideration.

                                                          Respectfully,

                                                           By:_______________
                                                              Joey Jackson




All parties via ECF
JJ/ cl

 JOEY JACKSON LAW,
 PLLC
 5 Penn Plaza, 23rd Floor | New York, N.Y.
 10001 833.JOEYJACKSON (563.9522)
